Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 1 ofElectron
                                                           22 PageID
                                                                   ically-Filed
                                                                               #: 52
                                                                                4/16/2020 3:00 PM
                                                                                Penny Clarkston, Smith County District Clerk
                                                                                Reviewed By: Gina McClung


                                                 20-0833-C
                                 CAUSE NO.

SULTAN HAJER DBA                                  §            IN THE DISTRICT COURT
RUG OUTLET                                        §
                                                  §
                                                  §                   JUDICIAL DISTRICT
V.                                                §
                                §
OHIO SECURITY INSURANCE COMPANY §                              SMITH COUNTY, TEXAS

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaiiitiff, SULTAN HAJER DBA RUG OUTLET, and files this Original

Petition against OHIO SECURITY INSURANCE COMPANY, a Liberty Mutual Company,

("Liberty") and in stipport thereof, would show as follows:

                                        I.
                           DISCOVERY CONTROL PLAN LEVEL

       Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case involves complex issues and will require extensive discovery.

Therefore, Plaintiff will ask the Cotirt to order that discovery be conducted in accordance with a

discovery control plan tailored to the particular circumstances of this suit.

                                             II.
                                    PARTIES AND SERVICE

       Plaintiff is doing business in Smith County, Texas.

       Liberty is in the business of insurance in the State of Texas. The insurance business done

by Liberty in Texas includes, but is not limited to, the following:

       •       The making and issuing of contracts of insurance with the Plaintiff;

       •       The taking or receiving of application for insurance, including the Plaintiff's
               application for insurance;




                                                  1
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 2 of 22 PageID #: 53




        •      The receiving or collection of premiums, commissions, membership fees,
               assessments, dues or other consideration for any insurance or any part thereof,
               including any such consideration or payments from the Plaintiff; and

        •      The issuance or delivery of contracts of insurance to residents of this state or a
               person authorized to do business in this state, including the Plaintiff.

        Defendant Ohio Security Insurance Company can be served at through its registered

agent at the following address: Corporation Service Company at 211 East 7th Street, Suite 620,

Austin, Texas 78701-3218. Service is requested at this time.

                                            III.
                                 JURISDICTION AND VENUE

        Venue is appropriate in Smith County, Texas becatise all or part of the conduct giving rise

to the causes of action were committed in Smith County, Texas and Plaintiff and Property which

is the subj ect of this suit are located in Smith County, Texas. Accordingly, venue is proper pursuant

to Texas Civil Practice & Remedies Code § 15.002.

                                          IV.
                                    BACKGROUND FACTS

        Plaintiff is the owner of an Iiisurance Policy (hereinafter referred to as "the Policy").

Plaintiff owns the insured property, which is located at 2006 W. Southwest Loop 323, Tyler, Texas

75701 (hereinafter referred to as "the Property"). Liberty sold the Policy insuring the Property to

Plaintiff.

        During the terms of said Policy, Plaintiff has sustained and will sustain covered losses

during the Covid-19 outbreak and subsequent Smith County and State of Texas Orders,

attached hereto as Exhibit A, and Plaintiff reported same to Liberty pursuant to the terms of

the Policy. Plaintiff asked that Liberty cover the cost for business interniption to the Property

pursuant to the Policy. Liberty assigned John Pemberton to adjust the claim and investigate the

loss related to business intemiption. The claim has been wrongfiilly denied. To date, Liberty has




                                                 ~
                                                 ►
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 3 of 22 PageID #: 54




mishandled Plaintiff s claim and caused and will continue to cause Plaintiff further and additional

damages.

         Liberty made material misrepresentations about Policy provisions, coverage and the law in

Texas applying thereto. Liberty and its agents have kept and have in their possession a claim file

which details the Plaintiff's claim and its investigation, adjustment and subsequent denial of the

claim.

         Liberty wrongfiilly denied Plaintiff's claim for business interniption even though the

Policy provides coverage for losses such as those suffered by Plaintiff. Furthermore, by

information and belief, Liberty engaged its agents to misrepresent Policy provisions and coverage.

To date, Liberry continties to deny the payment for Plaintiff's loss of business.

                                             V.
                                      CAUSES OF ACTION

A.       BREACH OF CONTRACT

         Plaintiff re-alleges the foregoing paragraphs. Liberty and its agents' conduct constitutes a

breach of the insurance contract between it and Plaintiff. Liberty's faih.ire and/or refusal, as

described above, to pay Plaintiff adequate compensation as it is obligated to do under the terms of

the Policy in question, and under the laws of the State of Texas, constitutes a breach of the

insurance contract with Plaintiff.

         Liberty failed to perform its contractual duty to adequately compensate Plaintiff under the

terms of the Policy. Specifically, Liberty wrongfiilly denied coverage for Civil Authority and loss

of Business Income and refiised to offer the full proceeds of the Policy, although due demand was

made for proceeds to be paid in an amount sufficient to cover Plaintiff's business loss, and all

conditions precedent to recovery under the Policy have been carried out and accomplished by

Plaintiff. Liberty's conduct constitutes a breach of the insurance contract between it and Plaintiff.




                                                  3
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 4 of 22 PageID #: 55




B.      NONCOMPLIANCE WITH TEXAS INSURANCE CODE

        1.      UNFAIR SETTLEMENT PRACTICES

        Plaintiff re-alleges the foregoing paragraphs. Texas law is clear that insurance companies

and anyone engaged in the business of insurance by investigating and adjusting a claim must

conduct a reasonable, full and fair claim investigation. Liberry violated Chapter 541 of the Texas

Insurance Code, in one or more of the following particulars:

        § 541.061. Misrepresentation of Insurance Policy.

                   •    Making an untnie statement of material fact;
                   •    Failing to state a material fact necessary to make other statements
                        made not misleading;
                   •    Making a misleading statement; and
                   •    Failing to disclose a material matter of law.

        2.      THE PROMPT PAYMENT OF CLAIMS

        Plaintiff re-alleges the foregoing paragraphs. Liberty's conduct constitutes and will

continue to constitute multiple violations of the Texas Insurance Code, Prompt Payment of Claims.

All violations made under this article are made actionable by TEX. INS. CODE §542.060.

        Liberty failed and will fail to timely pay Plaintiff's claim, and for all of the covered losses

due to its wrongfiil denial of the policy benefits. TEX. INS. CODE §542.057.

        Liberty failed and will fail to meet its obligations under the Texas Insurance Code

regarding payment of claims without delay due to its wrongfiil denial. Its conduct constitutes a

violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.058.

       Because of Liberty's wrongfiil acts and omissions, Plaintiff was forced to retain the

professional services of the attorney and law firm who is representing it with respect to these causes

of action.




                                                  ~
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 5 of 22 PageID #: 56




C.      BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        Plaintiff re-alleges the foregoing paragraphs. Liberty's conduct constittites a breach of the

common law duty of good faith and fair dealing owed to the insureds pursuant to insurance

contracts.

        From and after the time Plaintiff's loss was presented to Liberty, its liability to pay the fiill

claim in accordance with the terms of the Policy was reasonably clear. However, it has refiised to

pay Plaintiff in fiill and wrongfully denied the claim, despite there being no basis upon which a

reasonable insurance company would have relied to deny the full payment. Liberty's conduct

constitutes a breach of the common law duty of good faith and fair dealing.

       Further, Liberty's failure, as described above, to adequately and reasonably investigate and

evaluate Plaintiff's claims, although, at that time, it knew or should have known by the exercise of

reasonable diligence that its liability was reasonably clear, constitutes a breach of the duty of good

faith and fair dealing.

                                              VI.
                                           KNOWLEDGE

       Each of the acts described above, together and singularly, was done "knowingly" by

Defendant as that term is used in the Texas Insurance Code and was a producing cause of Plaintiff's

damages described herein.

                                               VII.
                                             DAMAGES

       Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the proximate and producing causes of the damages sustained by Plaintiff.

       For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is the

amount of the claim, together with attorney's fees.




                                                   5
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 6 of 22 PageID #: 57




         For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to acttial damages, which include the loss of the benefits that should have been paid

pursuant to the Policy but for the wrongfiil denial, court costs, conseqttential damages not covered

by Plaintiff's Policy and attorney's fees. For knowing conduct of the acts described above, Plaintiff

asks for three times the actual damages. TEX. INS. CODE §541.152.

         For noncompliance with the Texas Insurance Code, Prompt Payment of Claims, Plaintiff

is entitled to the amount of the claim, as well as eighteen (18) percent interest per aimtim on the

amount of such claim as damages, together with attorney's fees. TEX. INS. CODE §542.060.

         For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty, such

as additional costs, economic hardship, losses due to nonpayment of the amount the insurer owed,

and exemplary damages.

         For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff is entitled

to recover a sum for the reasonable and necessary services of Plaintiff's attorney in the preparation

and trial of this action, including any appeals to the Court of Appeals and/or the Supreme Court of

Texas.

                                                VIII.

         In addition, as to any exclusion, condition, or defense pled by Defendant, Plaintiff would

show that:

         The clear and unambiguous language of the policy provides coverage for business

intemtption and other losses to the Properry catised by losses made the basis of Plaintiff's claims;




                                                  0
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 7 of 22 PageID #: 58




       In the alternative, any other construction of the language of the policy is void as against

public policy;

       Any other constntction and its use by the Defendant violate the Texas Insurance Code

section 541 et. seq. and is void as against ptiblic policy;

       Any other constniction is otherwise void as against public policy, illegal, and violates state

law and administrative nile and regulation.

       In the alternative, should the Court find any ambiguity in the policy, the rules of

constniction of such policies mandate the construction and interpretation urged by Plaintiff;

       In the alternative, Defendant is judicially, administratively, or eqtiitably estopped from

denying Plaintiff's construction of the policy coverage at issue;

       In the alternative, to the extent that the wording of such policy does not reflect the tnte

intent of all parties thereto, Plaintiff pleads the doctrine of muttial mistake requiring reformation.

                                           IX.
                                 REQUEST FOR DISCLOSURES

        Pursuant to the Texas Rtiles of Civil Procedtire 194, Plaintiff requests that Defendant

provide the information required in a Request for Disclosure.

                                       X.
                    FIRST REQUEST FOR PRODUCTION TO LIBERTY

        1) Produce the non-privileged portion of Liberty's complete claim files for Plaintiff's
           Property relating to or arising out of any damages caused by the losses determined by
           Defendant's expert and Plaintiff's for which Liberty opened claims under the Policy.

        2) Prodtice all emails and other forms of commtinication between Liberty, its agents,
           adjusters, employees, or representatives and the agent and adjuster, and/or their agents,
           adjusters, representatives or employees relating to, mentioning, concerning or
           evidencing the Plaintiffs' Policy and/or Properties which are the subject of this suit.




                                                   7
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 8 of 22 PageID #: 59




                                                XI.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff reqtiests that Defendant be cited to

appear and answer herein; that, on final hearing, Plaintiff have judgment against Defendant for an

amount, deemed to be just and fair by the jury, which will be a sum within the jurisdictional limits

of this Court. FOR THE COURT: Plaintiff is forced to state a range amount of damages sought

although Plaintiff believes that the amount of damages is solely for the jury to

determine. However, because Plaintiff must state a range of damages, Plaintiff pleads that the

damages will be less than $100,000. Plaintiff fiirther pleads for costs of suit; for interest on the

judgment; for pre judgment interest; and, for such other and fi.trther relief, in law or in equity,

either general or special, inchiding the non-monetary relief of declaratory judgment against

Defendant, to which Plaintiff may be justly entitled.

                                      Respectfiilly submitted,

                                      THE LOYD LAW FIRM, P.L.L.C.
                                      12703 Spectrum Drive, Suite 201
                                      San Antonio, Texas 78249
                                      Telephone:    (210) 775-1424
                                      Facsimile:    (210) 775-1410
                                      Electronic Mail: shannon c~thel.oydlawfirin.com



                                              SHANNON E. LOYD
                                              State Bar No. 24045706

                                      ATTORNEY FOR PLAINTIFF


                        PLAINTIFF REQUESTS A TRIAL BY JURY




                                                 :
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 9 of 22 PageID #: 60




                             Exhibit A
  Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 10 of 22 PageID #: 61




                                   GOVERNOR GREG ABBOTT


                                                                FILED 1N TNE OFFICE OF THE
March 31, 2020                                                     SECRETAR`( OF STATE
                                                                       2. PM      O'CLOCK

                                                                              3 1 2020


                                                                     Secretary of State
The Honorable Ruth R. Hughs
Secretary of State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

        Executive Order No. GA-14 relating to statewide continuity of essential services
        and activities during the COVID-19 disaster.

The original executive order is attached to this letter of transmittal.


Respectfully submitted,




                     ~
G e or S.        son
E cutiv Clerk to the Governor

GSD gsd

Attachment




             POST OFFICE BOX 12428 AUSTIN, TEXAS 78711 512-463-2000 (VoiCE) DIAL 7-1-1 FOR RELAY SERVICES
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 11 of 22 PageID #: 62




                     "tXtruflilt (1DO:er
                                    BY THE
                         GOVERNOR OF THE STATE OF TEXAS

                                    Executive Departcnent
                                        Austin, Texas
                                       March 31, 2020


                                    EXECUTIVE ORDER
                                         GA 14

              Relating to statewide continuity of essetitial services and activities
                                during the COVID-19 disaster.




WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March 13,
2020, certifying under Section 418.014 of the Texas Government Code that the novel
coronavirus (COVID-19) poses an imminent threat of disaster for all counties in the State of
Texas; and

WHEREAS, the Commissioner of the Texas Department of State Health Services (DSHS), Dr.
John Hellerstedt, has determined that COVID-19 represents a public health disaster within the
meaning of Chapter 81 of the Texas Health and Safety Code; and

WHEREAS, I have issued numerous executive orders and suspensions of Texas laws in response
to the COVID-19 disaster, aimed at protecting the health and safety of Texans and ensuring an
effective response to this disaster; and

WHEREAS, I issued Executive Order GA-08 on March 19, 2020, mandating certain obligations
for Texans in accordance with the President's Coronavirus Guidelines for America, as
promulgated by President Donald J. Trump and the Centers for Disease Control and Prevention
(CDC) on March 16, 2020, which called upon Americans to take actions to slow the spread of
COVID-19 for 15 days; and

WHEREAS, Executive Order GA-08 is subject to expiration at 11:59 p.m. on April 3, 2020,
absent further action by the governor; and

WHEREAS, on March 29, 2020, to avoid scenarios that could lead to hundreds of thousands of
deaths, the President announced that, based on advice from Dr. Anthony Fauci and Dr. Deborah
Birx, the restrictive social-distancing Guidelines should extend through April 30, 2020; and

WHEREAS, DSHS Commissioner Dr. Hellerstedt and White House Coronavirus Response
Coordinator Dr. Birx say that the spread of COVID-19 can be reduced by minimizing social
gatherings;. and
  Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 12 of 22 PageID #: 63




Governor Greg Abbott                                                        Executive Order GA-14
March 31, 2020                                                                              Page 2




   WHEREAS, all government entities and businesses should be allowed to continue providing
   essential services during the COVID-19 disaster, and all critical infrastructure should be allowed
   to remain operational; and

   WHEREAS, the "governor is responsible for meeting ... the dangers to the state and people
   presented by disasters" under Section 418.011 of the Texas Government Code, and the
   legislature has given the governor broad authority to fulfill that responsibility; and

   WHEREAS, under Section 418.012, the "governor may issue executive orders ... hav[ing] the
   force and effect of law;" and

   WHEREAS, under Section 418.016(a), the "governor may suspend the provisions of any
   regulatory statute prescribing the procedures for conduct of state business ... if strict
   compliance with the provisions ... would in any way prevent, hinder, or delay necessary action
   in coping with a disaster;" and

   WHEREAS, under Section 418.017(a), the "governor may use all available resources of state
   government and of political subdivisions that are reasonably necessary to cope with a disaster;"
   and

   WHEREAS, under Section 418.018(c), the "governor may control ingress and egress to and from
   a disaster area and the movement of persons and the occupancy of premises in the area;" and

   WHEREAS, under Section 418.173, failure to comply with any executive order issued during the
   COVID-19 disaster is an offense punishable by a fine not to exceed $1,000, confinement in jail
   for a term not to exceed 180 days, or both fine and confinement.

   NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and authority
   vested in me by the Constitution and laws of the State of Texas, do hereby order the following on
   a statewide basis effective 12:01 a.m. on April 2, 2020, and continuing through April 30, 2020,
   subject to extension based on the status of COVID-19 in Texas and the recommendations of the
   CDC and the White House Coronavirus Task Force:

      In accordance with guidance from DSHS Commissioner Dr. Hellerstedt, and to achieve
      the goals established by the President to reduce the spread of COVID-19, every person in
      Texas shall, except where necessary to provide or obtain essential services, minimize
      social gatherings and minimize in-person contact with people who are not in the same
      household.

      "Essential services" shall consist of everything listed by the U.S. Department of
      Homeland Security in its Guidance on the Essential Critical Infrastructure Workforce,
      Version 2.0, plus religious services conducted in churches, congregations, and houses of
      worship. Other essential services may be added to this list with the approval of the Texas
      Divisioii. of Emergency Management (TDEM). TDEM shall maintain an online list of
   Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 13 of 22 PageID #: 64




Governor Greg Abbott                                                         Executive Order GA-14
March 31, 2020                                                                               Page 3




      home unless they are essential services that cannot be provided through remote telework.
      If religious services cannot be conducted from home or through remote services, they
      should be conducted consistent with the Guidelines from the President and the CDC by
      practicing good hygiene, environmental cleanliness, and sanitation, and by implementing
      social distancing to prevent the spread of COVID-19.

      In accordance with the Guidelines from the President and the CDC, people shall avoid
      eating or drinking at bars, restaurants, and food courts, or visiting gyms, massage
      establishments, tattoo studios, piercing studios, or cosmetology salons; provided,
      however, that the use of drive-thru, pickup, or delivery options for food and drinks is
      allowed and highly encouraged throughout the limited duration of this executive order.

      This executive order does not prohibit people from accessing essential services or
      engaging in essential daily activities, such as going to the grocery store or gas station,
      providing or obtaining other essential services, visiting parks, hunting or fishing, or
      engaging in physical activity like jogging or bicycling, so long as the necessary
      precautions are maintained to reduce the transmission of COVID-19 and to minimize in-
      person contact with people who are not in the same household.

      In accordance with the Guidelines from the President and the CDC, people shall not visit
      nursing homes, state supported living centers, assisted living facilities, or long-term care
      facilities unless to provide critical assistance as determined through guidance from the
      Texas Health and Human Services Conunission.

      In accordance with the Guidelines from the President and the CDC, schools shall remain
      temporarily closed to in-person classroom attendance and shall not recommence before
      May 4, 2020.

      This executive order shall supersede any conflicting order issued by local officials in
      response to the COVID-19 disaster, but only to the extent that such a local order restricts
      essential services allowed by this executive order or allows gatherings prohibited by this
      executive order. I hereby suspend Sections 418.1015(b) and 418.108 of the Texas
      Government Code, Chapter 81, Subchapter E of the Texas Health and Safety Code, and
      any other relevant statutes, to the extent necessary to ensure that local officials do not
      impose restrictions inconsistent with this executive order, provided that local officials
      may enforce this executive order as well as local restrictions that are consistent with this
      executive order.

   This executive order supersedes Executive Order GA-08, but not Executive Orders GA-09, GA-
   10, GA-11, GA-12, or GA-13, and shall remain in effect and in full force until April 30, 2020,
   unless it is modified, amended, rescinded, or superseded by the governor.



                                                Given under my hand this the 31 st day of
                                                March_ 2020.
  Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 14 of 22 PageID #: 65




Goventor Greg Abbott                                     Executive Order GA-I4
March 31, 2020                                                           Page 4




   ATTESTED BY:



   RUTH R. HUGHS
   Secretary of State
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 15 of 22 PageID #: 66

                                                                                     f=tLEU
                                                                               KAREN, PHILLiP,'-::
                                                                               COU; l 1 Y CLIE RK

                                                                             20 APR -7 PM 4: 08
                                                                            St91TN CO~JNTY. TEXAS

                                                                             f3 Y t~~'~—
                                                                                            DEPUTY

    AMENDED ORDER OF COUNTY TUDGE NATHANIEL
  1VIORAN'S PUBLIC HEALTH EIVIERGENC~.' LOCAL ORDER
    ISSUED IVIARCH 27, 2020 FOR SIVgITH COUNTY, TEXAS

W1--IEREr1S, piusuant to Texas Government Code Section 418.108, Smith County Judge Nathaniel
'Nloran issued a Declaration of Local Disaster for Public 1-Iealth Emergencj7 on March 16, 2020, due
to a novel coronavirus now designated SARS-CoV2 wluch causes the disease COVID-19; and

WI-IEREAS, on Tuesday, tilarch 17, 2020 the Snuth COuIlty Commissioners Court ratified and
consented to that Order, authorizing the Count}- J udge to take all necessar}l and e.r•traordinary
measures to initigate the effects of the local public health emergency, and

WHEREAS, the on-gouig evaluation of circumstances related to the virus and the updated
recommendations of the Centers for Disease Control and Prevention (CDC), the Tetas Department
of State Health Sen ices (DSHS), and local public health authority warrant the 1\4arch 16, 2020 Order
of CountA- Judge Nathaniel tlioran be amended; and

WI-iEREAS, on 1Vlarch 16, 2020, President Truinp acknowledged the gravity of the COVID-19
pandeinic, releasing strict new guidelines to liinit people's interactions, including that rlmericans
should avoid groups of tnore than 10 people.

WHEREAS, on Vlarch 31, 2020 Governor Greg Abbott, issued Executive Order GA-14 providing
gLudance that "Essential seiirices shall consist of everything listed by the U.S. Departinent of
Homeland Securit}' in its Guidance on the Essential Critical Infrastructure Workforce, Version 2.0,
plus religious services conducted by clnirches, congregations, and houses of worship."

WHEREAS, Governor Greg Abbott's Esecutive Order Gt1-14 further provides guidance that
"providttig or obtaiiung essential sercices, people and businesses shotdd follow the Guidelines from
the President and the CDC by practicing good hygiene, environmental cleanliness, and sanitation,
implementirig social distancing, and workuig from home if possible."

~.~1HEREAS, this order in no way conflicts with the guidelines provided in GA-14, nor does it allow
gatherings prohibited by Gr1-14.

NOW THEREFOR.E, the Nlarch 27, 2020, Order of County Judge Nathaniel lvloran is hereby
AMENDED as follows:

Summary: The virus that causes 2019 Coronavinis Disease (COVID-19) is easily transmitted
through person to person contact, especially in group settings, and it is essential that the spread of
the virus be slowed to protect the ability of public and private health care providers to handle the
influx of new patients and safeguard public health and safety. Because of the risk of the rapid spread
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 16 of 22 PageID #: 67

of the virus, and the need to protect die most N-tilnerable members of the coinmunity, this rlmended
Order requires all individuals anywhere in Smith County to, stay at home — ezcept for certain
essential activities and work to provide essential business and government services or perforni
essential public infrasti-ucture construction, including housing. Tlus rlmended Order takes effect at
11:59 p.m. on Friday, rlpi-il 10, 2020 and xvill continue through 11:59 p.m. on Thursday, tlpril 30,
2020, unless othenvise extended or terminated by fiuther order of the County Judge of Smith
County.

 UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE SECTION 418.108,
 SMITH COUNTY JUDGE NATHANIEL MORAN ORDERS:

         T'hat this rlmended Order under Declaration of Local State of Disaster Due to Public
         Health Emergency shall be given prompt and general publicity and filed widi tlie Countv,
         Clerk. This tlmended Order incorporates all provisions provided in the previous Disaster
         Order issued on iVlarch 16, 2020 and ratified by the Smith Countv Commissioners Court on
         March 17, 2020.

     2. That, regardless of any other provision of this rlmended Order, if a person residing in Smith
         County is being tested or has tested positive for COVID-19 ("COVID-19 Patient") or is a
         Person Under Investigation ("PUI"), that person plus all other individuals living at the same
         address' of a COVID-19 Patient or PUI are ordered to isolate at home until testing shows
         the COVID-19 Patient or PUI has either (i) tested negative (ii) is released back to work by a
         medical doctor, or (iii) is no longer an active PUI according to the Local Health Authority,
         wluchever occurs fu:st. Individuals identified in this paragraph shall not go to work, school,
         or any otlier community fiinction until the COVID-19 Patient or PUI has either (i) tested
         negative (ii) is released back to work by a medical doctor, or (iii) is tio longer an active PUI
         according to the Local Healtli Authorit}•, Nvluchever occurs first. Nothing in tlus paragraph
         shall prevent any individual from seeking health care sen-ices or treatment for themselves or
         assisting any family member.

             a. COVID-19 Patient uicludes an indi~ridual who (i) has tested positive or (ii) has been
                tested for COVID-19 and is still awaiting a result.

             b. Person Under Irrvestigation ("PUI") is defined as an individual who the local public
                health authority has reason to belicve is or may be infected in accordance with Tesas
                Health and Safety Code, Chapter 81, Subchapters D, E, & G, and has been informed
                that they are a"Person Under Investigation."

             c. This provision of this Amended Order in no way impedes the local public liealth
                authority or state public health autliority from issuing or seeking any Control
                Measure Order under Texas Health and Safety Code, Chapter 81, Subcliapter E.

     3. That all individuals currently liviiig in Smith County, Tetias, (the "County") are ordered to
         stay in their place of residence. To tlie estent individuals are using shared or outdoor spaces,
         they tnust at all times as reasonably possible maintain physical distancing of at least sis feet
         from any other person when outside their residence. All persons mav leave their residences
         only for Essential Activities, Essential Government Functions, or to operate Essential
         Businesses or Locked Businesses, as defined below. Individuals eYperiencing homelessness
         are eYempt from this Section, but are strongly urged to obtain shelter, and entities are
         strotiglv urged to make such shelter available as soon as possible and to the maximtun extent

 ~ For apartment complexes or other multi-fainily tinits, the term "address" is intended onl}" to mean those
 living in the same aplrtment number or housing unit.
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 17 of 22 PageID #: 68

         practicable, and to utilize Social Distancing Requirements in their operations.
         Notwithstanding the foregoing, nothing in this order shall restrict the riglits of any citizen of
         the Coluity provided for by the Constitution of the United States or of the State of Tesas.

     4. That all businessesz xvith a facilitSr in the County, except Essential Businesses or Locked
        Businesses as defined below, are required to cease all activities at facilities located cvithin the
        Countv escept Mininium Basic Operations, as defined below. For clarity, all businesses
        (regardless of whether they are an Essential Busitiess or Locked Business or otherwise) may
        also continue operations consisting exclusively of employees or contractors perforining
        activities at their own residences (i.e., working from home, teleworking, or telecommuting).
        r1ll Essential Businesses are encouraged to deternune essential staff necessaiy to operate, and
        send all non-essential staff to their respective homes. To the greatest eYtent feasible,
        Essential Businesses and Locked Businesses shall comply with Social Distancing
        Requirements as defined below, including but not limited to when any customers are
        standiag in line.

     5. All public and private gatherulgs of any number of people occurring outside a household or
        living unit are prohibited, e.r-cept for the linuted purposes as espressl}, perinitted in below.
        Notlung in tlus 1lmended Order prohibits the gathering of inembers of a household or
        living unit.

     G. r1ll travel, escept Essential Travel and Essential Activities as defined below is proliibited.
         People must use public transit only for pui-poses of performuig Essential Activities or to
         travel to and from work to operate Essential Busuiesses or Lociced Businesses, or mauitain
         Essential Governmental Functions. People riding on public transit must comply with Social
         Distancing Requirements as defiiied below, to the greatest estent feasible. This Amended
         Order allows travel into or out of the County to perform Essential Activities, operate
         Essential Businesses or Locked Businesses, or maintain Essential Governmental Functions.

     7. DeEinitions and Etemptions.

             a. Essential Activities. For purposes of this Amended Order, individuals mar leave
                their residence only to perform any of the following "Essential Activities:"             -
                      i. To engage in activities or perform tasks essential to their health and safety, or
                         to the health and safety of tlieir ficnily or household members (including, but
                         not linuted to, pets), sucli as, by way of example only and without limitation,
                         obtaining medical supplies or medication, visiting a health care professional,
                         or obtaining supplies they need to work from home;
                     ii. To obtain necessary services or supplies for themselves and their fatnily or
                         household members or to deliver those services or supplies to others, such
                         as, by way of e.r-ample only and without limitation food, dry goods, fiesh
                         filiits and vegetables, pet supply, fresh meats, fish, and poultry, and any other
                         household consumer products and products necessary to maintain the safety,
                         sanitation, and essential operation of residences;
                    iii. To engage in outdoor activitj*, provided the individuals comply with Social
                         Distancing Requirements as defined below, such as, by way of eYample and
                         tvithout limitation, esercising, walking, hiking, running, or riding a bicycle;
                   iv. To perforin work providing essential products and services at an Essential
                         Business or Locked Business or to otlienvise carry out activities performed



 '-For the pui-poses of this Order, covered businesses include any for-profit, or non-profit, regardless of the
 tiature of the service the function they perform, or its corporate or entitp shlicture.
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 18 of 22 PageID #: 69

                            by "Essential Critical Infrastructtire ~,ylorkers"' in support of Critical
                            Infrastructure or as otheiwise specifically permitted ui tlus Amended Order,
                            including Minimum Basic Operations; and
                        v. "i'o care for a family member or pet in another household.

         NOTWITHSTANDING THE FOREGOING PERNIITTED ACTIVITIES, PEOPLE AT HIGH RISK
         OF SEVERE ILLNESS FROM COVID-19 AND PEOPLE WHO ARE SICK ARE URGED TO STAY
         IN THEIR RESIDENCE TO THE EXTENT POSSIBLE EXCEPT AS NECESSARY TO SEEK
         MEDICAL CARE.

             b. Healthcare Operations. For purposes of this Amended Order, individuals may
                leave their residence to work for or obtain seivices at any "Healthcare Operations."
                The term "Healthcare Operations" includes the activities of hospitals, clinics, private
                practice physicians, dentists, cluropractors, pharmacies, phai-maceutical companies,
                and biotechnology companies, other healthcare providers, healthcare facilities,
                healthcare suppliers, home healthcare services providers, mental health providers, or
                any related and/or ancillary healthcare seivices. "Healthcare Operations" also
                includes veterinary care and all healtlicare services provided to animals. This
                exemption shall be construed broadly to avoid any unpacts to the delivery of
                liealthcare, broadl}* defined. "Healthcare Operations" does not include fitness and
                exercise gyms and similar facilities.

             c. Critical Infrastnicttire. For purposes of tlus t\mended Order, individuals may
                leave their residencc to provide any goods or sen-ices or perform any work necessaiy
                to the operations and maintenance of "Critical Infrastnicture," as more particularly
                identified by the U.S. Department of Homeland Security, Cybersecurity cC:
                 Infrastructure Securitv Agency (CIS) as the following 16 critical infrastructure
                sectors: (1) Clietnical Sector, (2) Commercial Facilities Sector (3) Communications
                Sector, (4) Critical tnanufacturing Sector (5) Dams Sector (6) Defense Industrial base
                Sector (7) Exnergency Secvices Sector ($) Energy Sector (9) Financial Sen-ices Sector
                 (10) Food and Agricttlture Sector (11) Government Facilities Sector (12) Healthcare
                and Public 1-Iealtli Sector (13) Information Technology Sector (14) Nuclear Reactors,
                -Materials, and Waste Sector, (15) Transportation Systems Sector and (16) Water and
                Wastewater Systems Scctor, provided that they carry out those seitirices or they work
                in compliance tivith Social Distancing Requirements as defined below, to the ettent
                possible. See httns://,,v-,v\v.cisa.gov/identifi-ing_-critical-infrastructtue-during-covid-
                  19.

              d. Emergency Personnel, Law Enforcement, and the Judiciary. Nothing in this
                 tlniended Order shall prolubit the activities of any first responder, emergency
                 management personnel, emergency dispatcher, detention officer, court personnel, or
                 law enforcement personnel.

              e. Essential Governmental Ftinctions. Nothing in this r'lmended Order shall
                 prohibit any indivridual from performing or accessiiig "Essential Governmental
                 Futictions," as deterinined by the governmental entity performing diose functions.
                 Each governtnental entitST shall identify and desigiiate appropriate employees or


 3 Foridentification of workers who fit within the deEuution of "Essential Critical Infrastructure Workers," see
 the guidance provided by the U.S. Department of I-Iomeland Security, Cybersecurity & Infrastructure Security
 Agency (CIS)
 https://,,v~,,xv.cisa.gov/sites/default/files/publications/CISA Guidance on the Essential Critical Infrastni
 cture Workforce Version 2.0 Updated.pdf wluch is incorporated by reference.
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 19 of 22 PageID #: 70

                 contractors to continue providing and carrying out any Essential GoveLYimental
                 Functions. r1ll Essential Governmental Functions shall be performed in compliance
                 with Social Distancing ReqLw ements as defined in this ilmended Order, to the
                 estent possible.

            f. Schools. Nothing in this Amended Order shall restrict the school-related activities
               of any college, university, public, private, or charter school, or any homeschool
               association, including witliout limitation the delivery or pick-up of ineals, supplies, or
               homework assignments.

            g. Essential Businesses. For the purposes of tlus Amended Order, the term
               "Essential Businesses" means any business proiriding "Essential services" as that
               term is defined or pertnitted by Governor Abbott's GA 14 Order (in its present
               form or as othenvise amended by furtlier Order of tlie Governor), or as othenvise
               approved by the Telas Department of Emergency Management.'

            h. Locked Businesses. Por the purposes of tliis Amended Order, the term "Locked
               Businesses" means any business that operates in a manner consistent with Governor
               rlbbott's GA 14 Order to "minimize social gatherings and minitnize in-person
               contact witli people who are not in the same household," to wit, any business that: (i)
               operates with ten (10) or fewer employees, contractors, or subcontractors at any one
               time in a single physical facility; (ii) fully restricts public access to the inside of their
               business preinises during the term of tliis Amended Order; and (iii) at all times,
               enforces Social Distancing Requirements among its employees, contractors, or
               subcontractors wlvle they are performing seiVices for the business at the business
               premises.

            i.   Minimum Basic Operations. For the purposes of tlus Amended Order,
                 "Minitntun Basic Operations" include the following, provided that employees
                 comply with Social Distancing Requirements as defined below, to the ettent
                 possible, whilc carrying out such operations: The minimum necessary actii-ities to
                 maintain the value of the business' inventory, ensure security, process payroll, and
                 employee benefits or for related fiinctions; and the niinitnum necessaiy activities to
                 facilitate employees of the business being able to continue to work remotely from
                 their residences.

            j. Essential Travel. For the purposes of tlus Order, the term "Essential Travel"
               includes travel for any of the £ollowing purposes:

                      i. Any travel related to the provision of or access to Essential ActiNrities,
                          Essential Governmental Functions, Essential I3usinesses, or Minimum Basic
                          Operations;
                     n. rravel to care for elderly, minors, dependents, persons witli clisabilities, or
                          other vuhierablc persons;
                    iii. Travel to or from educational instittitions for purposes of receiving matei7als
                          for distance learning, for receiving meals, and any other related services:
                    iv. Travel to return to a place of residence from outside the jurisdiction;
                     v. Travel reqtured by law enforcement or court order; or


' The definition of "Essential Services" tinder this Amended Order also espressly includes all of those
seivices rendered by those "Essential Businesses" speciFcally identifed and enumerated in Paragraph 7(g) of
Judge Moran's rlmended Order dated Vlarch 27, 2020, which were and remain consistent with Governor
tlbbott's GA 14 Order.
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 20 of 22 PageID #: 71

                    vi. Travel requv:ed for non-residents to return to their place of residence'
                        outside the County. Indic~iduals are strongly encouraged to verif~r that their
                         transportation out of the County remains available and fiinctional prior to
                         commencing such travel. Individuals engaged in any Essential Travel must
                         comply with all Social Distancing Requirements as defined below.

            k. Social Distancing Requirements. For purposes of this Atnended Order, the term
                "Social Distancing Requu-ements" means maintaining at least siz-foot physical
                distancing fiom other individuals, washing hands "vith soap and water for at least
                txventy seconds as frequently as possible or using an alcohol based hand sanitizer,
                covering coughs or sneezes (into the sleeve or elbow, not hands), regularly cleaning
                lugh-touch surfaces, and not shaIcing hands.

    8. Non-essential businesses shall shut down e.r-cept for maintainuig l-linimum Basic Operations
        as defined herein. Essential Businesses and Locked Businesses exempted from shut-down
        are encouraged to deterinine staff wlio are essential to operations and to send non-essential
        staff hotne.

    9. In order to ensure compliance with the recotnmendations made in Governor Greg Abbot's
        Executive Order, GA-14, the following guidelines shall be established on all essential retail
        businesses, other than grocery stores:

            a. Steps must be taken to ensure that any customer waiting in a queue, line, row, or
               other sequence of persons, eidier inside or outside of the pliysical retail store
               location, does not violate the social distancuig guidelines set forth by the CDC; and

            b. Steps must be taken to linut access to the inside of any facility open to the public to
               no more than 100 persons or half of the permitted occupancy, including emploNrees,
               whichevcr is less.

    10. When people need to leave their places of residence, whether to obtain or perform vital
        sern-ices or to othei%vise facilitate authorized activities necessary for continuity, of social and
        coinmercial life, they should at all times as reasonabl}T as possible comply Nvith Social
        Distancing ReqLw:ements as defined ui this rlmended Order.

    11. Failure to comply witli any of dle provisions of this Amended Order constitutes an
        iinininent threat to public health. The penalt}r for violating this ilmended Order, ui
        accordance with Texas Government Code, Section 418.173, shall be a fine of no more than
        One Thousand Dollars ($1,000.00), confinement in the countjr jail for a terin up to 180 days,
        or botli such fine and confinement. Each day a violation occurs is a separate and dlStlnct
        violation. This Amended Order also authorizes a licensed peace ofEicers with local county or
        state jurisdiction to enforce the provisions of tlus Amended Order.

    12. All provisions of this rlmended Order should be interpreted to effectuate its intent. If any
        subsection, sentence, clause, phrase, or word of this Amended Order or any application of it
        to any person, structure, gathering, or circumstance is held to be invalid or unconstitutional
        by a decision of a cow t of coinpetent jurisdiction, then such decision xvill not affect the
        validity of the remaining portions or applications of this Amended Order.




5 For purposes of tliis rlmended Order, the term "residence" includes single-family or multi-family residential
structures, dupleses, hotels, motels, shared rental units, and similar facilities.
     Case
      -a-
          6:20-cv-00283-JCB
              f        -    - Document
                                   -   3 Filed 05/27/20 Page 21 of 22 PageID- #: --
                                                                                  72 -                    -- ----
--

         13. This Order remains in effect from 11:59 p.m., Priday, Api-iI 10, 2020 until 11:59 p.m.,
             T'hursday, April 30, 2020, unless otheilvise tenninated or extended by order of the County
             Judge of Smith County, Texas.

      Notliing in tivs Order is intendcd to restrict "esscntial sen-ices" as such term is dcfincd in
      Gox-crnor Abbott's F:xecutic-e Order G1-14 (Order GA-1=1), nor is it intended to allow
      gathcringgs prohibited by Order Gr1-14. To the cxtent that the Tcxas Division of Fmergency
      Management appioves addltlons to "cssential sernrices", those additions Nvill be treated as an
      Lsscntial I3usiness in Srnith County. Notlung hercin is intended to iinpose resti-ictions
      inconsistent «rith Order GA- 14 or any othcr order issued by the Got-ernor currently in effcct
      relating to COVID-19 (a CON'ID Order). To the cxtent that tlus Executive Order conflicts
      with a CON'ID Order, the prov7sions in a COVID Order prevail.

      This Order is adopted to be effective as of Apri110, 2020 at 11:59 p.m.




                                        NATI iANIEL MORAN
                                       SMITH COUNTY JUDGE
                                                                                                                                                             ~.~ r~                            U.S.POSTAGE>>PITNEY60WES
                                                                                                                                                                                               fa    ~ C=>
                                                                                                                                                                                                         ~        O
                                                                                                                                                              %~+.'.-~- : p •`~~' .!v ~ ~.d.
                                                                                                                                                                                                e
                                                                                                                                                                         ' ~}—S
                                                                                                                                                                  J~7Yq.~~
                                                                                                                                                                                               ZIP 75702   CJi0(8o2®®
                                                                                                                                                                                               02 4VV
                                                                                                                                                              f       ~                        0000355619APR 21 2020
                                                                                   --= —~13 0000 5139 9494
Case 6:20-cv-00283-JCB Document 3 Filed 05/27/20 Page 22 of 22 PageID #: 73




                                                                              ~.      Penny Clarkston
                                                                                      Smith CountY District Clerk
                                                                                      100 N. Broadway, Room 204
                                                                                      Tyler, Texas 75702
                                                                                          Ohio Security Insurance Company
                                                                                         Registered Agent Corporation Service
                                                                                                      Company
                                                                                             211 East 7th Street Suite 620
                                                                                                Austin TX 78701-3218
                                                                                      20-0833-C
                                                                                                                    ~
                                                                                                                                IIIiIIlf1i,ifl„irflrfff~Iilffl~~f'I'!'lil'~!'f'ill~fll'i
